Citation Nr: 0839097	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-07 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant & Observer


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1963 to July 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection and assigned a 50 
percent rating.  The veteran attended a hearing before the 
undersigned in July 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claims file shows that the veteran's Social Security 
Administration (SSA) benefits were terminated in July 1978.  
At his July 2008 hearing, the veteran reported that he had 
reapplied for SSA benefits.  As such, there may be SSA 
records which could contain information relating to the 
severity of the veteran's PTSD.  These records must be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's complete SSA records 
should be obtained and associated with 
the claims file.  Evidence of attempts 
to obtain these records should also be 
associated with the claims file.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

